Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A composition for promoting an immunomodulatory effect in a subject comprising an effective amount of an extract mixture,- as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder of Withdrawn Claims
Claims 2, 3-6 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 and 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Lynette Wylie on 16 September 2021.

In the Claims
Claims 8 and 10 have been cancelled.

In claim 1, at line 1-2, the phrase  “A Ganoderma lucidum polysaccharides composite composition for promoting an immunomodulatory effect, comprising an effective amount of”  has been omitted and replaced with the phrase  --A composition for promoting an immunomodulatory effect in a subject comprising an effective amount of an extract mixture, wherein said mixture comprises: --


concentration of the Hericium erinaceus extract is 5 g/L, and polysaccharides concentration of the Ganoderma lucidum fruiting body extract is 5 g/L--

In claims 3-6, at line 1, the phrase  “Ganoderma lucidum polysaccharides composite”  has been deleted.

Claim 7 has been amended to read as follows:
--
7.	A method of promoting an immunomodulatory effect comprising administering an effective amount of the composition according to claim 1 to a subject in need thereof.
--
In claim 9, at line 1-2, the phrase  “The method of claim 7, wherein the extracts are mixed together according to the following percentages”  has been omitted and replaced with the phrase  --The composition of claim 1, wherein the effective amount of the extract mixture comprises:--.

Conclusion
	Claims 1, 3-7 and 9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655